           Case 8:20-bk-10143-TA Doc 585 Filed 09/19/21 Entered 09/19/21 21:14:02                                                                   Desc
                                Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-10143-TA
Bridgemark Corporation                                                                                                 Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Sep 17, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 19, 2021:
Recip ID                 Recipient Name and Address
db                     + Bridgemark Corporation, 17671 Irvine Blvd., Suite 217, Tustin, CA 92780-3129

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 19, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 17, 2021 at the address(es) listed
below:
Name                               Email Address
Christopher O Rivas
                                   on behalf of Respondent Celia A Wallace crivas@reedsmith.com chris-rivas-8658@ecf.pacerpro.com

Erin E Gray
                                   on behalf of Consultant Numeric Solution LLC egray@pszjlaw.com

Erin E Gray
                                   on behalf of Attorney Casso & Sparks LLP egray@pszjlaw.com

Erin E Gray
                                   on behalf of Attorney Pachulski Stang Ziehl & Jones LLP egray@pszjlaw.com

Frank Cadigan
                                   on behalf of U.S. Trustee United States Trustee (SA) frank.cadigan@usdoj.gov

J Scott Bovitz
                                   on behalf of Creditor TPx Communications bovitz@bovitz-spitzer.com
         Case 8:20-bk-10143-TA Doc 585 Filed 09/19/21 Entered 09/19/21 21:14:02                                                     Desc
                              Imaged Certificate of Notice Page 2 of 4
District/off: 0973-8                                           User: admin                                                         Page 2 of 2
Date Rcvd: Sep 17, 2021                                        Form ID: pdf042                                                    Total Noticed: 1
James KT Hunter
                             on behalf of Plaintiff Bridgemark Corporation jhunter@pszjlaw.com

Kenneth D Peters
                             on behalf of Creditor PBF Holding Company LLC kpeters@dresslerpeters.com rmccandless@dresslerpeters.com

Matthew J Pero
                             on behalf of Debtor Bridgemark Corporation mpero@afrct.com lhlista@afrct.com;AFRCTECF@afrct.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Randall P Mroczynski
                             on behalf of Creditor Ford Motor Credit Company LLC randym@cookseylaw.com

Robert J Pfister
                             on behalf of Creditor Placentia Development Company LLC rpfister@ktbslaw.com

Robert J Pfister
                             on behalf of Defendant Placentia Development Company LLC rpfister@ktbslaw.com

Robert K Wing
                             on behalf of Interested Party Courtesy NEF rkw@rkwing.com

Robert K Wing
                             on behalf of Creditor Politiski Survivors' Trust rkw@rkwing.com

Samuel M Kidder
                             on behalf of Creditor Placentia Development Company LLC skidder@ktbslaw.com

Samuel M Kidder
                             on behalf of Defendant Placentia Development Company LLC skidder@ktbslaw.com

Tracy K Hunckler
                             on behalf of Creditor John T Kraemer thunckler@daycartermurphy.com cgori@daycartermurphy.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov

William N Lobel
                             on behalf of Attorney Theodora Oringher PC wlobel@tocounsel.com, jokeefe@tocounsel.com;sschuster@tocounsel.com

William N Lobel
                             on behalf of Interested Party Bridgemark Liquidation Trust wlobel@tocounsel.com
                             jokeefe@tocounsel.com;sschuster@tocounsel.com

William N Lobel
                             on behalf of Attorney Casso & Sparks LLP wlobel@tocounsel.com jokeefe@tocounsel.com;sschuster@tocounsel.com

William N Lobel
                             on behalf of Debtor Bridgemark Corporation wlobel@tocounsel.com jokeefe@tocounsel.com;sschuster@tocounsel.com

William N Lobel
                             on behalf of Financial Advisor GlassRatner Advisory & Capital Group LLC wlobel@tocounsel.com,
                             jokeefe@tocounsel.com;sschuster@tocounsel.com

William N Lobel
                             on behalf of Plaintiff Bridgemark Corporation wlobel@tocounsel.com jokeefe@tocounsel.com;sschuster@tocounsel.com

William N Lobel
                             on behalf of Consultant Numeric Solution LLC wlobel@tocounsel.com jokeefe@tocounsel.com;sschuster@tocounsel.com


TOTAL: 26
Case 8:20-bk-10143-TA Doc 585 Filed 09/19/21 Entered 09/19/21 21:14:02                               Desc
                     Imaged Certificate of Notice Page 3 of 4


    1 William N. Lobel, Esq. (State Bar No. 93202)
      wlobel@tocounsel.com
    2 THEODORA ORINGHER PC
      535 Anton Boulevard, Ninth Floor                                    FILED & ENTERED
    3 Costa Mesa, California 92626
      Telephone:   (714) 549-6200
    4 Facsimile:   (714) 549-6201                                                SEP 17 2021

    5 Counsel for Bridgemark Liquidation Trust                              CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY deramus DEPUTY CLERK
    6 Robert J. Pfister, Esq. (State Bar No. 241370)
      rpfister@ktbslaw.com
    7 KTBS LAW LLP
      1801 Century Park East, 26th Floor
    8 Los Angeles, California 90067
      Telephone:      (310) 407-4065
    9 Facsimile:      (310) 407-9090
   10 Counsel for Placentia Development Company, LLC
   11                               UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
   12                                      SANTA ANA DIVISION
   13 In re:                                                   Case No.: 8:20-bk-10143-TA
   14 BRIDGEMARK CORPORATION,1                                 Chapter 11
   15                                                          ORDER APPROVING STIPULATION
                          Debtor and Debtor-in Possession,     TO CONTINUE (I) STATUS
   16                                                          CONFERENCE REGARDING
                                                               OBJECTIONS TO ADMINISTRATIVE
   17                                                          EXPENSE REQUESTS; AND (II) POST-
                                                               CONFIRMATION STATUS
   18                                                          CONFERENCE
   19                                                          Current Hearing Date:
                                                               Date:    September 22, 2021
   20                                                          Time:    10:00 a.m.
   21                                                          Continued Hearing Date:
                                                               Date:    October 27, 2021
   22                                                          Time:    10:00 a.m.
   23

   24
                   The Court having read and considered the Stipulation to Continue (I) Status Conference
   25
        Regarding Objections to Administrative Expense Requests, and (II) Post-Confirmation Status
   26
   27   1
            7KH'HEWRU¶VODVWIRXUGLJLWVRILWVWD[SD\HULGHQWLILFDWLRQQXPEHUDUH  7KHKHDGTXDUWHUV
   28       and service address for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA
            92780.

        182391.1
Case 8:20-bk-10143-TA Doc 585 Filed 09/19/21 Entered 09/19/21 21:14:02                         Desc
                     Imaged Certificate of Notice Page 4 of 4


    1 Conference WKH³Stipulation´ 2 filed on September 16, 2021, and with good cause shown:

    2              IT IS HEREBY ORDERED:

    3              1.   The Status Hearing on Disputed Requests and the Post-Confirmation Status

    4 Conference, both of which are currently set for September 22, 2021 at 10:00 a.m., shall be
    5 continued to October 27, 2021 at 10:00 a.m.
    6                                                    ###
    7
    8

    9

   10
   11
   12
   13
   14
   15

   16
   17
   18
   19
   20
   21
   22
   23 Date: September 17, 2021

   24

   25

   26
   27

   28   2
            Capitalized terms not defined herein have the meanings ascribed to them in the Stipulation.

        182391.1                                          2
